48 So. 3d 936 (2010)
BIRCH GLADE DEVELOPMENT COMPANY, Arthur C. Bunton, III, and Archibald Hovanesian, Jr., Appellants,
v.
BEACH COMMUNITY BANK, Appellee.
No. 1D10-5540.
District Court of Appeal of Florida, First District.
November 29, 2010.
Archibald Hovanesian, Jr., Pensacola, for Appellants.
William E. Bond, Kenneth B. Bell and Judson C. Brandt of Clark, Partington, Hart, Larry, Bond & Stackhouse, Pensacola, for Appellee.
PER CURIAM.
DISMISSED. See Snelson v. Snelson, 440 So. 2d 477 (Fla. 5th DCA 1983).
BENTON and WETHERELL, JJ., concur. KAHN, J., concurs in result.